Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 1 of 34

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MICHAEL SEIBERT,

Plaintiff and Counterclaim
Defendant

Vv.
Civ. Action No. 1:18-cv-00818-RMC
PRECISION CONTRACTING
SOLUTIONS, LP, et al.

Defendants and Counterclaim
Plaintiffs

 

DEFENDANTS' OPPOSITION
TO PLAINTIFF'S MOTION TO STAY
Defendants and Counterclaim Plaintiffs Precision Contracting Solutions, LP ("PCS") and
Derrick Sieber, individually (collectively, "Defendants"), acting through their undersigned counsel,
now oppose the Motion to Stay ("Motion") filed by the Plaintiff Michael Seibert on August 2,

2019. In support of their opposition, Defendants state as follows:

I. Background
In his Motion to Stay, the Plaintiff seeks to have this proceeding suspended because the
Office of the Attorney General ("OAG") of the District of Columbia ("District" or "D.C.") has now

filed a complaint against the Defendants in the D.C. Superior Court. According to the Plaintiff,
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 2 of 34

"lt]he OAG's complaint raises exactly the same issues which are the subject of Mr. Seibert's claims
here," and "the relief sought by the OAG is a request that PCS and Mr. [Derrick] Sieber be
required to pay restitution and 'to pay damages to consumers,’ including Mr. Seibert." Motion, at
2-3. Thus, according to the Plaintiff, the OAG's action "is duplicative of most of what Mr. Seibert
seeks to accomplish by this action." Jd. In support of this argument, the Plaintiff attaches a copy
of the OAG's complaint and accompanying press release.

After detailing in his Motion the benefits that such a stay would bring to himself, the
Plaintiff adds that "PCS and Mr. Sieber would not suffer any injury from a stay of this action." /d.,
at 5. "To be sure,” the Plaintiff continues, "a stay would impede their ability to pursue what is left
of their counterclaim." Jd. However, according to the Plaintiff, that is of no concern. "[T]his
counterclaim is de minimis," and "the harm a stay would cause PCS and Mr. Sieber is
immeasurably small." Jd. Any such harm is outweighed by the benefits that the Defendants will

gain in not having to fight "the battle on two fronts." Jd.

II. Argument
These arguments presented by the Plaintiff are both factually flimsy and in disregard of a
procedural due process right held by the Defendants.
Regarding the facts, the OAG's complaint and press release do not "raise exactly the same
issues" and seek the same relief that the Plaintiff is seeking here. This can be seen, most simply,

by the fact that the OAG never mentions the Plaintiff in either its complaint or its press release.
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 3 of 34

While some of the issues may, in general terms, be similar to those raised in this case by the
Plaintiff, they are presented in far less detail than Plaintiff has presented them here, and they are
not necessarily fact-specific to this case. Indeed, the OAG's complaint and press release never
identify the consumers that are discussed in those documents.

Furthermore, even if the OAG had indicated in its complaint or press release that the
Plaintiff's alleged damages were one of the causes that OAG intends to take up in prosecuting its
lawsuit, the OAG would be under no obligation to follow through thereafter. The OAG could
always drop the Plaintiff's cause in its discretion. Beyond that, any OAG attempt to prosecute the
causes of individual consumers, including the Plaintiff's, could run into procedural roadblocks that
are not present in this action. '

Having brought this action against the Defendants, however, the Plaintiff now seeks in his
Motion to have an opportunity to sit back and see what, if anything, the OAG will do on his behalf.
That would be an ideal situation for the Plaintiff because there is no chance in the OAG's lawsuit
that the OAG would take up the Defendants' counterclaim against the Plaintiff. Moreover, the
Defendants would not be able to contest their counterclaim against the Plaintiff in the OAG's suit
since the counterclaim would still be at issue in this Court. So, if the Court grants this Motion and
the OAG eventually does nothing for his cause, the Plaintiff will be no worse off and will be able
to come back to this Court and resume where he left off. Granting the Plaintiff's present Motion,

therefore, would bring about the perfect scenario for the Plaintiff.

 

' The Defendants intend to fully contest the OAG's complaint since many statements in it are
factually and legally incorrect. The Defendants have received numerous superb 5-star ratings on
the website of HomeAdvisor, Inc. (www.homeadvisor.com) and the highest (A+) rating at the
Better Business Bureau, which is indicative of no complaints since PCS was established
approximately a decade ago. See, Exhibits 1 and 2 hereafter.

3
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 4 of 34

There is, however, the matter of the counterclaim that the Defendants have filed in this
action. This is no problem, according to the Plaintiff, because his claim is much bigger than the
Defendants.’ This assertion ignores, among other things, the fact that neither the Plaintiff's claim
nor the Defendants’ counterclaim has been proven. Both are just unsupported claims at this stage.
Indeed, the Defendants could have plausibly made their counterclaim much larger if that were the
criterion by which these matters are decided. The Plaintiff, furthermore, has set forth no caselaw
or other authority in support of his novel assertion that the size of a party's claim should dictate
what this Court should do on a procedural question.

To the contrary, the Defendants - like all other civil litigants - have a Federal due process
right to have their claim addressed and decided without undue delay. Henderson v. United States,
517 U.S. 654, 662 (1996); Fed. R. Civ. P. Rule 41(b); see also, 9 C. Wright & A. Miller, Federal
Practice and Procedure § 2370, pp. 374-376 (2d ed. 1995); 2 J. Moore, Moore's Federal Practice J
4.18, p. 436 (2d ed. 1995). Ignoring this right, the Plaintiff is now asking this Court to bring about
precisely such a delay and to do so exclusively for the Plaintiff's convenience.

Given that the Plaintiff now wants to roll the dice and see if the OAG will take up his
cause, so be it. This Court should now allow him to do so by dismissing both his complaint and
the Defendants' counterclaim and allowing both parties to contest this matter within the OAG's
suit. In this way, the Plaintiff and the Defendants will be on equal footing in presenting their

claims in that suit.
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 5 of 34

That is the fair and equitable response to the Motion now before the Court, and the

Defendants will make a motion to that effect if the Court so agrees.

III. Conclusion
For the reasons set forth above, the Court should now deny the Plaintiff's Motion.

Respectfully submitted,

/s/ Edward W_Lyle

Edward W. Lyle, D.C. Bar 25700

1250 Connecticut Avenue N.W., Suite 700
Washington D.C. 20036

Tel: (202) 333-4280

Fax: (202) 333-4282

Email: ewlyle@west1805.com

Attorney for Defendant Precision Contracting

Solutions, LP and Derrick Sieber, Individually
Dated: August 16, 2019
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 6 of 34

EXHIBIT 1
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 7 of 34

> > > > Precision Contracting Solutions, LP

Precision Contracting Solutions, LP

| 45 Verified Ratings

202-302-1990

930 Wayne Avenue, Suite 504
Silver Spring, MD 20910

&

* :
seeBBB Accredited
Share / Save a
Your use of our services is governed By Our
Profile

Precision Contracting Solutions, LP

Proudly serving the four corners of our nation's capital; we are DC.

We at Precision Contracting Solutions, are the premier professional contracting company in the
District of Columbia and offer a wide variety of residential and commercial services to our clients.
We are particularly known for our experience in sophisticated structural underpinnings and
alterations, as well as vast experience with historic homes and architecture. Precision can service all
of your construction needs for all types of projects including architectural designs, building plans and
all of the required Engineering certifications required to obtain building permits. We also perform
small projects too. Please call us today to schedule your appointment and thank you for doing so.
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 8 of 34

pois esata ce bt lan,

-

   
 

Ye samerenrnagnesrereesnemmeermae ane

 

 

 

 

 

 

 

be

 

Bia

Tasca aa AA A BBA a

sac Bedisediiraninsatnctae

snags ytronpseenrerencannne
Case 1:18-cv-00818-RMC Document 53

Washington

Additions & Remodeling
Major Renovation - Multiple Rooms
Build an Addition
Major Home Repairs
Basement Remodel

Architects & Engineers
Construction Manager

Carpenters
Stee! Beams Install

Demolition Service
Demolition

Designers & Decorators
Building Designer

Disaster Recovery Services

Storm or Wind Damage Recovery
Fire or Smoke Damage Recovery

Foundations
Concrete Foundation Repair
Garage & Garage Doors

Build Garage

Filed 08/16/19 Page 9 of 34
Case 1:18-cv-00818-RMC

Addition to Existing Structure - Build
Kitchen - Remodel

Bathroom - Remodel

Major Home Renovation or Repair

Major Home Repairs (General Contractor)

American Standard

Barclay Products

Delta - Cosella-DPirken Products, Inc.
Jacuzzi

Kohler

Moen

Price Pfister

Zephyr

Business Hours
Monday:

9:00 AM to 6:00 PM
Tuesday:

9:00 AM to 6:00 PM
Wednesday:

9:00 AM to 6:00 PM
Thursday:

9:00 AM to 6:00 PM
Friday:

9:00 AM to 6:00 PM
Saturday:

9:00 AM to 3:00 PM
Sunday:

9:00 AM to 3:00 PM
(Please call to confirm)

Document 53 Filed 08/16/19 Page 10 of 34
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 11 of 34

e Small Jobs Welcome
e Warranty Offered

e Free Estimates

e Materials

e §=Retaining Walls

e = Bilingual

 

In Business Since: 2007
Memberships & Affiliations

e National Association of the Remodeling Industry (NARI)
e Better Buisness Bureau

State Licensing

Trade: General Contractor

License #: 410514000084

Expiration: 10-31-2019

Trade: Home Improvement Salesperson
License #: 67003968

Expiration: 06-26-2019

Green Certifications

e LEED Certification for Individuals: LEED Accredited Professional (LEEDAP)
e NARI- National Association of The Remodeling Industry

Awards

e Remodeler of the Year 2010 - Seven Springs Reunionist Journal
e Contractor of the Year 2011 - Regional Brotherhood of Young Entrepreneurs
e Remodeling Project of the Year 2012 - Crescent Condominium Owners Alliance

Screening
HomeAdvisor Screened.

HomeAdvisor allows Service Professionals to post information about themselves and their business on their profile.
HomeAdvisor does not review or verify the information or representations set forth in those profiles, as they are self-
reported by the Service Professional.

HomeAdvisor verifies state-level licensing where applicable - note: some states require local or county level licensing and
you should verify whether or not your pro is properly licensed.
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 12 of 34

Community Involvement

Precision provides annual donations to local food banks and non-profit groups.
Annual Donations to the Oyster-Adams Bilingual School

How We Got Started

I chose to work in this industry because I see the fruits of my work when I finish a project.
We started in this industry in 1996.
We describe our business as Well established

What do you like most about working in Washington, DC?

Working on historic homes and turn-of-the-century architecture

Photos

Precision Contracting Solutions, LP

My Work

13 Projects

 

4 photos
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 13 of 34

 

10 photos

 

8 photos
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 14 of 34

 

4 photos
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 15 of 34

 

6 photos

 

3 photos

 

7 photos
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 16 of 34

 

3 photos

 

4 photos

 

 

7 photos
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 17 of 34

recisio

CONTRACTING SOLUTIONS, LP

Save 5% on Any project

 

HomeAdvisor
Screened & Approved

This service provider has passed the HomeAdvisor screening process.

Ratings & Reviews

Precision Contracting Solutions, LP

Real feedback from real homeowners.
Learn more about this pro by reading the ratings and reviews below.

Showing 1-10 of 45

Page 1of5
Sort by newest
| 06-12-2018
Review by John A.

Project: Renovate or Repair a Home
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 18 of 34

Precision Contracting Solutions (PCS) repaired extensive damage to the exterior wall of my
Washington, DC row house in April 2018. The entire team was professional, talented, and
committed to first-rate work, which ranged from resealing a roof to reinforcing a 100-year-old
decaying brick wall to restore the structural integrity of the house. However, it was their customer
service that truly set PCS apart from other contracting firms we interviewed. Throughout the entire
three-week project, the team - from the foreman to the owner - was available to discuss the work
and preview next steps in the process. | would certainly recommend PCS to others who are looking
for top-notch craftsmanship from a customer-focused team.

| 06-05-2018
Review by Natasha B. in
Project:
Very responsive and reliable - a rare quality among contractors in DC. Precision literally saved us
after a terrible experience with another group of DC contractors who took our money and vanished.
We highly recommend Precision for both the quality of their work and their exceptional customer
service.
Was this review helpful? Yes No

| 12-11-2017
Review by Leo D. in
Project:
Stevie and his crew at Precision Contracting Solutions really went beyond our expectations. We
started with a simple and basic renovation of our second floor home and ending with a gem. The
project was to turn our two smaller rooms into a master suite, add a laundry room in the hallway
and install new wood floors, while still maintaining the charm of our 105 year old home. What
Precision did was nothing but amazing, they brought back life into an area that was dull and
cramped and showed the true charm of what our home was made of. One area of the renovation,
was that they removed part of our ceiling to access the attic and expose windows that were
otherwise just cosmetic to the exterior of the house and made them practical by bringing in more
light to the bedroom and creating truly amazing aesthetics. This was done with impeccable
craftsmanship and design. We were so impressed by their work we hired them to renovate our

basement.
Was this review helpful? Yes No

| 12-10-2017
Review by Maurice W. in

Project:
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 19 of 34

PCS Transformed my blah basement common area into a beautiful storage area. They also repaired
plumbing issues and installed several electrical outlets and new led lights under my kitchen

cabinets. Also painting. Great value, fantastic customer service. Highly recommended.
Was this review helpful? Yes No

| 11-02-2017
Review by Helen S. in
Project:
| hired Precision to do a major renovation on my 100 year old house including adding on to the back
of the house on the first and second floor, remodeling the kitchen, adding a second bath,
refurbishing the front porch and reconfiguring the floorspace of the house. Working with Precision
has been a phenomenal experience. They took the time to understand what mattered to me and
were able to come up with a design for the house that maximizes the use of the space and will
make the house infinitely more livable than it was before. Precision went the extra mile and worked
to find out just how far they could expand the back of the house and figured out innovative
solutions to expand the house further and yet meet DC building codes. Even better, their creativity
in design has added elements to the house that add to the elegance of the house and will make it
truly a showpiece home. Working with Precision has been a great experience, they are responsive
and collaborative and a very professional company. | would recommend highly recommend
Precision and recommend them to anyone looking to remodel/renovate their home.
Was this review helpful? Yes No

| 10-23-2017
Review by Dr gwendolyn T. in
Project:
Another contractor said , our house had a foundation issue. We put the issue off. Finally called
Precision Contracting Solutions. We received prompt same day service. | must say, Steve assured
me we didnt have a problem with the foundation of our house. Saved us thousands of

dollars...Good to know they're still honest people . Oh, BTW. Yes | hired them &#128525;
Was this review helpful? Yes No
| 10-04-2017
Review by Tonya H. in
Project:
Precision tore down and then built a beautiful new garage for me. The quality was exceptional and

the service was professional and collaborative. | felt secure in my decision to hire Precision every

step of the way. They will be my go to builders from here on out.
Was this review helpful? Yes No
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 20 of 34

| 09-30-2017
Review by Charles X. in
Project:
| hired Precision Contracting Solutions to repair the water damage of the upper back portion of my
elder sister's home. Their estimator was thorough, straightforward, cordial and considerate to our
family needs. They were very considerate on the pricing of the project. After the demo it there was
considerable water damage to the masonry,framing, joists and flooring in the back of the house.
Working to develop a scope of work that both met our construction goals and budget restrictions
without cutting corners was a win-win situation. | want tell you that after the punch-out was
completed we were very satisfied with the work completed. | would definitely hire Precision for my

next project.
Was this review helpful? Yes No

| 05-26-2017

Review by Yvonne W.

Project: Remodel a Kitchen

He's already done 3 projects for me and it's great!
| 02-09-2017

Review by Lincoln A. in

Project:
0 of | users found this review helpful.

Was this review helpful? Yes No
Showing 1-10 of 45

Page 1of5

Precision Contracting Solutions, LP

45 Verified Ratings
Ratings by Criteria

Quality
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 21 of 34

Customer Service

Value For Money

Ratings Distribution
5 Stars

45

4 Stars

0

3 Stars

0

2 Stars

0

1 Stars
0

HomeAdvisor International:
Canada: HomeStars France: 123Devis & Travaux Germany: MyHammer Italy: Instapro Netherla

nds: Werkspot UK: MyBuilder

 

© Copyright 1999-2018 HomeAdvisor, Inc. All Rights Reserved

{ 21-17-2016
Review by St. elmo C. in
Project:

Great to work with, very skilled, very flexable. Would definitely use them again for future projects.
Was this review helpful? Yes No

| 11-13-2016
Review by Melissa C. in
Project:
We hired Derrick, Stevie, and Precision to renovate the majority of our house. They did outstanding
work from beginning to end. Precision installed a brand-new kitchen and master bathroom,

reconfigured other rooms to get the most out of our space, installed new hardwood floors
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 22 of 34

throughout, and added two new staircases. The Precision team was responsive, creative, and
dependable. Our house feels like an entirely new (and better) place! We were thrilled with the

quality and value we received, and highly recommend Precision.
Was this review helpful? Yes No
| 10-20-2016
Review by Brenda J. in
Project:

Project still in progress, but very satisfied with how it is coming together.
Was this review helpful? Yes No

| 09-23-2016
Review by Tao N. in
Project:
1.Good customer care, responsiveness, with a network of designers and contractors guiding you
through the project. Their network of contractors allowed me to get a number of things at cost. 2.
Scope of work: Transform old basement into a modern one-bedroom basement apartment 3.
Design. Precision's team of engineers and architects provided a number of different deigns based
on my input. 4. Permits and inspections. They took care of all the inspections. 5. Demolition. The
demolition took less than a couple of days. 6. Basement dig out. They were able to lower the
basement floor to get past the 7-foot ceiling regulation in a week. 7. Kitchen and Bathroom.
Precision has a network that allowed me to work with kitchen and bathroom designers, who
provided a number of 3-D rendering. As a part of the deal with Precision, | got the supplier price for
the bathroom and kitchen cabinets and other deals.

Response by : This was a great job and well done
2 of 2 users found this review helpful.

Was this review helpful? Yes No
| 09-03-2016

Review by Gretchen B. in

Project:

We hired Precision to convert our garage into a mudroom and to renovate our laundry room. They
did excellent floor tile work as well as beautiful carpentry. In addition to custom shelving, several
custom benches were constructed. The end result is a stunning entry way with a crystal flushmount

in what was before a cement garage. The laundry room is also more of a pleasant place to be with
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 23 of 34

the new black and white tiling, yellow walls, new lighting, shelving and fresh sink. Precision

definitely has skilled craftsman on their team.
Was this review helpful? Yes No

| 08-25-2016
Review by Marci G. in
Project:
As a busy Washingtonian, Precision was extremely compatible with my schedule. They were spot on
in terms of the schedule they promised and lived up to their name in terms of the quality of their
work. I'll hire them again in a heartbeat!
Was this review helpful? Yes No

| 05-08-2016
Review by Yvonne W. in
Project:
| give Precision Contracting Solution an A+ on my project. | have a three story row house in the
historic Adams Morgan district in NW Washington DC and Precision performed a major restoration
to the front of my home. | have received numerous compliments on the finished product, which is
beautifully crafted with extreme attention to detail. Derrick and his team also did structural
concrete repairs on the front entry of my home and fixed a nagging electrical problem that had
been ongoing for years. | would highly recommend Precision to others potential clients without
hesitation. Precision is a company that honors its word. | look forward to the possibility of working

with Precision on another major project in my home.
Was this review helpful? Yes No

| 04-07-2016

Review by Brooke M. in

Project:

Hired to replace a severely damaged retaining wall in front of our house. They were extremely
professional and despite city delays in permits performed the work in record time. Derrick was
incredibly responsive to any concerns and even helped with last minute modifications. | would not

hesitate to hire this company again.
Was this review helpful? Yes No

| 04-91-2016
Review by a homeowner in
Project:
Job completed

Response by : Precision is very proud of this completed project.
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 24 of 34

1 of 2 users found this review helpful.

Was this review helpful? Yes No

| 04-02-2016
Review by Lisa B. in
Project:
We are extremely pleased and grateful to Precision Contracting for the outstanding job that was
performed on our home. The rear addition to our house had water and structural problems in
several areas. Precision diagnosed the problems and came up with cost effective solutions and
delivered a great finished product. We interviewed several contractors and ultimately went with
Precision. They worked every day until completion, communicated professionally about the
progress of the job, and we are thrilled with the finished product. We would recommend them

without hesitation to anyone.
Was this review helpful? Yes No

Showing 11-20 of 45

Page 2 of 5
} 10-05-2015
Review by Brett S. in
Project:
Precision Contracting Solutions was responsive in every aspect and the quality of their work was top
shelf. They did all of the design drawings, obtained all of the permits in conformance with DC code,

and completed the project in a timely manner. Great job!
1 of | users found this review helpful.

Was this review heipful? Yes No
| 09-17-2015
Review by Olusoji A. in
Project:
The project consisted of a driveway and apron for my home. | got several estimates and was careful
to check references in the search for quality and a professional work ethic. PCS delivered and
earned this rating. | would use them again for other projects in the future. | highly recommend

Derrick and his company.

2 of 2 users found this review helpful.
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 25 of 34

Was this review helpful? Yes No
| 08-05-2015

Review by Jonathan B. in

Project:

| had a very pleasant experience with Derrick at Precision. He was very knowledgable and helpful in
helping me decide the best way to approach the repair that | needed. Derrick was on-time, and |

would definitely recommended his services to someone else.
2 of 2 users found this review helpful.

Was this review helpful? Yes No

| 07-16-2015
Review by Art C. in
Project:
lama retired Marine Colonel who demands reliability, focus, and honor when doing business.
Precision Contracting Solutions met those standards in the execution of my project, which consisted
of a side porch conversion into a room addition for my recently purchased home in N.W.
Washington D.C. The attention to detail reflected the highest level of quality and care by making
the addition look as if it was built when the house was built, thus maintaining the historic
architectural value of my property. From the development of the preliminary design to tweaking
that design, to the actual execution of the project, Precision met - and in some cases - exceeded my
expectation. The owner and his design team were always accessible at all times for questions and

were highly respectful throughout. My wife and | would highly recommend them.
4 of 4 users found this review helpful.

Was this review heipful? Yes No
| 06-23-2015

Review by Amar M. in

Project:

Derrick and Precision were great to work with. They listened to your ideas and thoughts and offered
solutions to make things work. If some idea of yours was not possible, they offered alternatives and
did not force anything upon me, the consumer. | will definitely be hiring them again for my rooftop

addition! Would highly recommend this company to friends and others.

2 of 2 users found this review helpful.
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 26 of 34

Was this review helpful? Yes No
| 06-20-2015
Review by Zofia B. in
Project:
It was a big job, and PCS got it done quickly, all the while making sure that everything got done
right. Bosses and crew alike take pride in the high quality of their work. They go out of their way to

make sure the client is always happy.
2 of 2 users found this review helpful.

Was this review heipful? Yes No

| 06-13-2015
Review by Lesego L. in
Project:
lam a senior citizen and a woman and handle all of my own affairs. | must say that Precision
Contracting did an amazing job for me. | had a lot of work done in my basement and rear yard They
were honest reliable and respectful at all times. They did everything in the contract and more. They
even gave me a senior citizens discount at the completion of the job and purchased and installed an
air conditioner and put furniture together for me that was not in the contract at no charge. | highly

recommend Precision.
| of 1 users found this review helpful.

Was this review helpful? Yes No
| 06-08-2015

Review by Angela A. in
Project:

PCS did an excellent job, specially for stone work, iron railing and Coppola.
1 of | users found this review helpful.

Was this review helpful? Yes No
| O5-13-2015

Review by Deborah V. in
Project:
1am very happy with the design and construction services provided by Precision Contracting

Solutions. My project included a floating architectural staircase, the removal of walls, new
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 27 of 34

hardwood flooring, custom wrought iron railings, and designer paint finishes. Everyone in
Derrick???s company was always respectful, professional, and trustworthy and | would highly

recommend Precision to anyone for design/build services.
1 of | users found this review helpful.

Was this review helpful? Yes No
| O1-13-2015

Review by a homeowner in

Project:

Everything has been great and will definitely recommend him to friends and family.

1 of | users found this review helpful.

Was this review helpful? Yes No
Showing 21-30 of 45

Page 3 0f5

/ 01-03-2015
Review by David C. in
Project:
Derrick and his staff are all incredibly professional and have great attention to detail. Negotiating
the scope of work through total execution was a very simple and transparent process. am
currently having Derrick conduct a bathroom revision and have recommended him to many friends

in need of superior general contracting services.
1 of | users found this review helpful.

Was this review helpful? Yes No

| 12-21-2014
Review by Lara I. in
Project:
We had a major project that included converting our basement into a rentable apartment.
Precision???s design build team has been a blessing to our family. We contracted the first phase of
the heavy construction with them that also included the design and building permits. They did a

wonderful job and did so in a timely manner and within budget. The owner Derrick, as well as his
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 28 of 34

workers and supervisors, were always polite and respectful to us and our neighbors and the
workmanship was top shelf. We have now entered into a second contract with them to complete
the project, including a front entrance to the basement and completely finishing the apartment.
Based upon the work they have done so far and how easy they have been to work with, we highly

recommend Precision
1 of 1 users found this review helpful.

Was this review helpful? Yes No

| 12-08-2014
Review by a homeowner in
Project:
| would like to thank Home Advisors for linking me to Precision Contracting Solutions. The design
build services were on the highest quality, They worked weekends and even on Sunday to finish the
project on time. The are honest and you can trust what they say. | am letting them photograph my
project to post the pictures for my neighbors to see. | would recommend this company to any and

all of my fellow D.C. residents.
Was this review helpful? Yes No

| 08-02-2014
Review by Roberta C. in
Project:
They did a great job and were very careful. This was a vinyl repair and plumbing repair and they did

a great job.
1 of | users found this review helpful.

Was this review helpful? Yes No
| 05-27-2014

Review by Deleon W. in

Project:

It was a consultation on waterproofing for my home. Honest, concise, will solve the problem for me,
everything he told me in comparison to other companies included solutions that will work just as

well or better than those that would cost more money.
1 of | users found this review helpful.

Was this review helpful? Yes No
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 29 of 34

| 05-21-2014
Review by Marco B. in
Project:
Derrick went above and beyond to create what is easily the best looking garage on the block. In
addition, he took care of the surrounding neighbors issues, and concerns so that the whole

neighborhood was happy. | plan on using his company again immediately to remodel the basement.
1 of 1 users found this review helpful.

Was this review helpful? Yes No
| 05-18-2014
Review by Aryana K. in
Project:
Derrick and his staff were extremely professional, easy to work with, and their work was of high

quality. | would definitely recommend them. There were no hidden costs or fees.
| of 1 users found this review helpful.

Was this review helpful? Yes No
| 03-14-2014

Review by Odessa W. in

Project:

Derrick and his staff was truly professional and their work ethic is untouchable. He completely
followup and answers any and all questions his team is very competent and maintain a very
professonal manner when addressing concerns. | was very indecisive about what type of room |
wanted; but Derrick and his team designed the perfect SUNROOM/DECK the design was exact;ly as |
requested. A magnificant job upon completion. As a homeowner | will surely use their services for

other projects.
3 of 3 users found this review helpful.

Was this review helpful? Yes No
| 14-22-2013

Review by Dorothy J. in
Project:
| would highly recommend Precision Contracting Solutions. My mother is 92 years old and needed a

variety of repairs done to her house. | contacted HomeAdvisors, and through them, | found
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 30 of 34

Precision Contracting Solutions. It was wonderful to learn that Precision had such great respect for
the elderly. Not only did they do a fantastic job in a timely manner, they made the whole process
hassle-free and gave my mom a meaningful senior citizen discount. The work was top-quality and

the positive experience.
3 of 3 users found this review helpful.

Was this review heipful? Yes No
| 10-28-2013
Review by Jacqueline A. in
Project: Brick or Stone Tuck-Pointing
Derrick and his team were very competent and professional. They were willing to answer all of our
questions. The brick work and tuck-pointing was a fine job at completion. | am considering this

company for other projects.
1 of 1 users found this review helpful.

Was this review helpful? Yes No
Showing 31-40 of 45

Page 4of 5

| 09-14-2013
Review by Vallaria M. in
Project:
Derrick and his team did a great job on the siding of my house, and | would hire them againg.
Was this review helpful? Yes No

| 08-23-2013
Review by Sam S. in
Project:
Derrick and his team did an outstanding job and completed the project on time and on budget.
They are competent, creative and very professional. | am extremely happy with the results and have
recommended Precision Contracting Solutions to friends and family. | will hire them again for my

next project.
Was this review helpful? Yes No

| 07-16-2013
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 31 of 34

Review by Julian T. in

Project:

Derrick and Julio were always very responsive and accommodating to my requests, they showed
genuine care and strived to provide excellent customer service. | made additional requests to the
original contract and they were always ready to change the schedule to accommodate my requests

accordingly, | would definitely recommend them!
Was this review helpful? Yes No

j 05-20-2013
Review by Victoria T. in
Project:
Derrick is very fast to respond and will work with you on the project. If he sees a different way to do
something he will suggest it. In this instance | went along with his suggestion but after looking at
what needed to be done, | decided that the project needed to go back to the way that I had first
suggested. This was told to him on the first day of work and he did not gripe or anything but just
said if that is what you want then that is what you get. | needed a landing with stairs and | do have
to say | was not expecting what | got but it was a very good job and would suggest him to anyone

who needs the same type of work done.
2 of 2 users found this review helpful.

Was this review helpful? Yes No
| 03-02-2013

Review by Nancy W. in

Project:

We are 100% satisfied with the bathroon remodel. They very honest, friendly and trustworthy.
Their attention to detail, quality and workmanship is first class. The results exceeded our

exspectations.
1 of | users found this review helpful.

Was this review helpful? Yes No

Showing 41-45 of 45

Page 5of5
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 32 of 34

EXHIBIT 2
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 33 of 34

d’J Saonnjog 3uy9¥.1300D DOIsHa1g

d’] SuoIINJOS SuNseNUOD UOISIOAIg *

Poppi ty
PL aed i

g
v
€
C
I

 

JoyBurysean |

IeaN
pul
_
Case 1:18-cv-00818-RMC Document 53 Filed 08/16/19 Page 34 of 34

SMATADL Q SBY SSOUISN STE],

SMIPAIY ATWO

ZuNeY AA Jo UoNeTNoyes ay} UI pasn jou ore SMOTADY JOWO}sN

Cw
supey aad

Z| :ssoulsng Ul S189 X

G00Z/ET/OT *90UIS pasTpsst99V

 

d’] ‘SWorNJOY Bu1V9¥.1;007) WOISIDIA ‘SA BIQUIN[OD JO JLSICE SUONIY JHIWIUIDAOS)

01Zr-996 (207)

9pp-01607 CIN “Bursdg seas

pos dy say aude 0€6

YONCOO] & PUL ‘SSOUISNG VONBIO]-1}[NUU ® ST SAL,

‘RIQUIN[OD JO JONSIC] Oy} UI AJUO saotAras SuNseTUOS soprAoid Aueduiod oY |

IOPORIUOD [BIOUSL)
